Citation Nr: 0318064	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for asbestosis 
disability.

2.	Entitlement to service connection for kidney disability as 
a result of radiation exposure in service.

3.	Entitlement to service connection for chest disability, to 
include chest pain, as a result of radiation exposure in 
service.

4.	Entitlement to service connection for a respiratory 
disability, to include breathing problem, as a result of 
exposure to radiation exposure in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to January 
1946.

The case is before the Board of Veterans' Appeals on appeal 
from August and October 2000 rating decision by a Regional 
Office (RO) of the Department of Veteran's Affairs (VA).  The 
case was previously before the Board and was remanded in June 
2001.  In an effort to clarify the issues, the Board has 
restyled the issues separately as shown on the cover page of 
this decision. 

Moreover, the Board notes that the veteran raised the issue 
of entitlement to a non-service connected pension in his May 
1998 claim.  It is unclear from the record whether this claim 
has been addressed by the RO.  Therefore, this matter is 
referred to the RO for appropriate action.

Finally, the Board also notes that by way of correspondence 
to the RO dated May 2003, the veteran raised the issues of 
service connection for bilateral hearing impairment; vertigo, 
with dizziness and nausea; bilateral tinnitus; and headaches 
associated with tinnitus.  It appears that the RO has 
corresponded with the veteran to request additional 
information for the vertigo claim, but no rating decision has 
been issued for any of the claims.  These matters are hereby 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.	Asbestosis was not manifested during the veteran's active 
duty service or for many years after separation from 
service, nor is asbestosis otherwise related to such 
service, including any exposure to asbestos during 
service.

2.	The veteran does not suffer from current kidney 
disability.

3.	Chest disability manifested by chest pain was not 
manifested during the veteran's active duty service, or 
for many years thereafter, and is not otherwise related to 
his active duty service, including any exposure to 
asbestos or radiation during service.

4.	Respiratory disability, to include breathing problems, was 
not manifested during the veteran's active duty service, 
or for many years thereafter, and is not otherwise related 
to his active duty service, including any exposure to 
asbestos or radiation during service.


CONCLUSIONS OF LAW

1.	Asbestosis was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.	Kidney disability was not incurred in or aggravated during 
the veteran's active duty service, nor may it presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).

3.	Chest disability manifested by chest pain was not incurred 
in or aggravated during the veteran's active duty service, 
nor may it presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).

4.	Respiratory disability, to include breathing problems, was 
not incurred in or aggravated during the veteran's active 
duty service, nor may it presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The April 2003 
supplemental statement of the case informs the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The issues before the Board involve entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Asbestosis

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

Turning to the case at hand, the veteran's service records 
reflect that he served aboard a Navy ship as a steward's 
mate.  As noted above, the Court has determined that 
shipboard service in and of itself does not create a 
presumption of exposure to asbestos.  The veteran's service 
records do not reflect any specific exposure to asbestos, 
although the Board notes the veteran's contentions that he 
was exposed to blowing asbestos dust and particles in the 
service.  According to a National Personnel Records Center 
letter dated November 2001, there is no way for it to 
determine to what extent the veteran was exposed to asbestos 
during his Naval service.  The statement notes that the 
general specifications for ships during the period of the 
veteran's service required heated surfaces to be covered with 
an insulating material and it is highly probable that 
asbestos products were used to achieve this end.  The 
statement also says that the veteran's position of steward's 
mate makes the probability of his exposure to asbestos 
minimal.  Ultimately, there was no way for the National 
Personnel Records Center to definitively state whether the 
veteran was exposed to asbestos during service or not.

The record reflects that the veteran reported having 
significant occupational exposure to asbestos prior to and 
subsequent to naval service.  In the course of obtaining 
treatment from Dr. Peter's in September 2000, the veteran 
stated that he worked in a shipyard from 1933 to 1942 as a 
laborer who would clean up after the craftsmen were finished 
building the ships.  He reported that he was in the Navy from 
1942 to 1946, but did not report any exposure to asbestos.  
He reported that he then worked from 1947 to 1980 as a 
laborer at various plants and shipyards.  From 1978 to 1980 
he worked as a laborer and would clean up after insulators, 
pipe fitters and electricians.  He would often note that 
there were asbestos materials in and around him.  On some 
jobs, he reported that he moved 50-pound sacks of asbestos.  
The only time he wore any kind of respiratory protection was 
when he was wearing a mask as a spray painter.

Dr. Peter's diagnosis was mild asbestosis related to his 
occupational exposure.  The physician noted that based on the 
veteran's occupational history, the physician believed that 
he was significantly exposed to asbestos at various times 
during his career, clearly in the shipbuilding industry as 
well as refinery work.

The veteran underwent VA examination in November 2001.  The 
examiner noted that the veteran claimed to have been exposed 
to asbestos in the Navy.  However, the chest radiograph done 
showed no pulmonary infiltrates.  Pulmonary function tests 
showed an FEV 1 of 1.72 (93% predicted), an FEC of 2.19, (83% 
predicted), and a fusing capacity that was 53% predicted.  
There was no evidence of restriction on his chest radiograph 
or his pulmonary function tests and no reticular infiltrates 
on the chest radiograph.  The physician's diagnosis was that 
the veteran had no evidence of asbestosis and any symptoms he 
was experiencing could not be reasonably ascribed to 
asbestos-related lung disease.

In sum, the evidence does not show that the veteran has 
asbestosis etiologically related to his Naval service.  As 
noted above, there is conflicting medical evidence regarding 
whether or not the veteran currently has asbestosis.  
However, assuming for the sake of argument that he does in 
fact have asbestosis, the only diagnosis of asbestos on 
record attributes the disease to occupational exposure to 
asbestos from his years of working in shipyards and oil 
refineries.  The physician who made the diagnosis did not 
etiologically relate the asbestosis to the veteran's Naval 
service.  

The Board acknowledges the veteran's contentions that he was 
exposed to asbestos during Naval service.  However, the Board 
finds that the evidence of record does not support the 
veteran's contentions.  The Board finds it persuasive that:  
1) when seeking medical treatment in September 2000, as 
opposed to monetary benefits, the veteran did not claim to 
have been exposed to asbestos in service and 2) the National 
Personnel Records Center could not confirm that the veteran 
had been exposed to asbestos while serving on a ship in the 
Navy and in fact characterized the likelihood of such 
exposure as minimal given his duties as a steward's mate.  At 
any rate, again assuming for the sake of argument that the 
veteran was exposed to asbestosis during service, the 
competent medical evidence of record attributes any current 
asbestosis to nonservice occupational exposure.

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).



Service Connection for Kidney Disability

The veteran's essential contention is that he has a kidney 
disability which is related to radiation exposure during 
service.  Service connection for diseases that are claimed to 
be attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection (detailed above) can be established, as held by 
the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the competent medical evidence 
of record does not demonstrate that the veteran has a current 
kidney disability.  VA genitourinary examinations in November 
2001 and January 2002 did not result in any diagnosis of 
current kidney disability.  The Board has reviewed the 
veteran's service medical records, private medical records 
and multiple VA examination reports, and there is no evidence 
of a current kidney disability.  Service connection cannot be 
established without a current disability.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  

The Board notes here that a review of the veteran's 
contentions suggests that what he has referred to as a kidney 
disorder may in fact be benign prostatic hypertrophy.  
Service connection for that disorder was granted by rating 
decision in April 2003.  At any rate, there is no medical 
evidence of current kidney disability, and the claim for this 
benefit must therefore be denied. 

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).

Service Connection for Chest Disability and for Respiratory 
Disability. 

A review of the veteran's service medical records fails to 
disclose any complaints, symptoms or medical diagnoses of any 
chest disorder or respiratory disorder.  As noted above, 
there is some medical evidence of respiratory problems shown 
on pulmonary function tests.  However, regardless of any 
diagnosis which may be assigned, there is no competent 
evidence suggesting any direct link to the veteran's active 
duty service during World War II. 

Moreover, there is no competent evidence of any of the 
disorders listed in 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311 
dealing with radiation exposure.  There is also no competent 
evidence of record suggesting that any current chest disorder 
or respiratory disorder is otherwise related to radiation 
exposure.  The Board notes that it is not clear that there is 
even any persuasive supporting evidence that the veteran was 
in fact exposed to radiation during service.  At any rate, 
given the record in this case there is no legal basis for 
finding that any current chest disorder or respiratory 
disability is related to the veteran's service in any way.  

While the Board acknowledges the veteran's contentions 
regarding chest disability and respiratory disability, as a 
layperson he is not competent to address such medical 
questions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
After reviewing the totality of the evidence, the Board finds 
that there is sufficient competent evidence to determine 
these issues on appeal and that the preponderance of such 
evidence is against a finding that any chest disorder or 
respiratory disorder is related to the veteran's active duty 
or to any exposure to asbestosis or radiation during service.  
It follows that the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b) are not for application in such a case. 


ORDER

The appeal is denied as to all issues.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



